Citation Nr: 1410336	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder with depressive disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2003 and from May 2004 to May 2006.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions of the Philadelphia, Pennsylvania RO.  In the April 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective January 14, 2008.  In the October 2008 rating decision, the RO granted service connection for a TBI and assigned a 10 percent rating, effective August 6, 2008.

In a May 2013 rating decision, the disability rating for the Veteran's PTSD was increased from 30 to 70 percent, effective January 14, 2008.  Thus, the Board has characterized the issue accordingly on the title page to reflect this increased rating.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system and that on the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to October 2008, TBI was not manifested by more than subjective symptoms of headaches.  

2.  As of October 2008, TBI has been manifested by a facet of 1 under the evaluation of cognitive impairment and subjective symptoms.

3.  As of October 2008, tinnitus may be separately rated from the TBI.

4.  As of October 2008, headaches may be separately rated from the TBI.

5.  Throughout the appeal period, PTSD has not been manifested by total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8045 (prior to 2008 and as of 2008).

2.  The criteria for the assignment of a separate, noncompensable rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).

3.  The criteria for the assignment of a separate, 10 percent rating for tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 6260 (2013).

4.  Throughout the appeal period, the criteria for the assignment of an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant and his representative of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §  5103(a), 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in February 2008 and August 2008 VCAA notice letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran prior to the two ratings decisions that are currently on appeal.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; 3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The February 2008 and August 2008 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The issues in this case (entitlement to assignments of a higher initial rating) are downstream issues from that of entitlement to service connection (for which a VCAA letter was duly sent in February 2008 and August 2008, as described above), and thus another VCAA notice letter is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations, to the extent possible.  The limitations in being able to comply with the duty to assist will be described below.  The record in this case includes all identified medical records that are either in the possession of a government agency (service treatment records and VA treatment records) or in the possession of a private healthcare entity that the Veteran has given VA permission to obtain.  The Veteran was afforded VA examinations in March 2008, September 2008, August 2009 and December 2009 in connection with his claim involving PTSD.  He was afforded VA examinations in July 2009, December 2009 and April 2013 in connection with his claim involving TBI.  The Board finds that each of the examination reports is adequate, and neither the Veteran nor his representative has alleged that there are inadequacies with any of the examinations.  

The Veteran was also provided an opportunity to set forth his contentions during an August 2012 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the August 2012 video conference hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  After the hearing, the Board remanded the claims for additional development as a result of evidence and testimony the Veteran provided, which indicated that there were outstanding relevant medical records that needed to be obtained.  Additionally, the evidence submitted and the Veteran's testimony indicated that his service-connected disabilities had worsened, which required the Board to request new VA examinations.  The Board will address this development below.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As to the outstanding relevant records that were not in the claims file, the Veteran provided an August 2012 letter from a private psychologist, who stated he had been treating the Veteran since 2008 for PTSD.  The only evidence from this private psychologist was the August 2012 letter.  Thus, the Board instructed the RO to ask the Veteran to provide VA with a release to obtain these records.  In a January 2013 letter, VA specifically asked the Veteran to complete and return an enclosed release so that VA could obtain the psychologist's treatment records.  The letter also advised the Veteran that he could obtain and submit the records on his own.  The Veteran has not provided VA with permission to obtain these relevant records, nor has he provided VA with a copy of those records.  See 38 C.F.R. § 3.159(c)(1) (2013) (claimant must cooperate fully with reasonable efforts to obtain relevant records from non-Federal agency or department custodians and claimant must authorize release of existing records).  

As to the Veteran's allegation of his disabilities having worsened since the last VA examinations, the Board remanded the claims so that VA could provide the Veteran with new examinations.  VA scheduled the Veteran for three examinations: (1) PTSD; (2) TBI; and (3) neurological.  The Veteran reported to the TBI examination only and failed to report to the PTSD and neurological examinations.  The Veteran clearly received notice of the TBI examination, and thus the Board presumes that he received the notices for the other two examinations, as there is no returned mail in the claims file.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003) ("[I]n order to rebut the presumption ... the appellant must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses available to the Secretary at the time of the [Board] decision.").  

It is unclear whether the Veteran received one notice for all three examinations or different notices for the examinations.  Regardless, he was informed in the May 2013 supplemental statement of the case (SSOC) that he failed to report for two of his examinations.  The SSOC included the provisions of 38 C.F.R. § 3.655, which address the failure to report for VA examinations and how a claimant may establish good cause for the failure to report.  In March 2013, before the examinations were scheduled, VA had written to the Veteran and told him that they were scheduling him for examinations and told him what he should do if he could not make the appointment and also informed him that good cause could be shown for the failure to report for a VA examination.  Thus, the Veteran was put on notice that he could establish a reason for why he was unable to report for the VA examinations.  Neither the Veteran nor his representative has submitted any evidence of good cause for the failure to report.  

To conclude, the Veteran did not provide VA with permission to obtain relevant records and failed to report to two VA examinations in connection with the claims on appeal.  The Veteran has an obligation to cooperate in the development of evidence pertaining to his claims, and the failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).

The Board finds that the record, as it currently stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

B. 
Increased Rating Legal Criteria and Analysis

The present appeal involves the Veteran's claims that the severity of his service-connected disabilities warrants higher evaluations.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

1. TBI

Service connection for TBI was granted by means of an October 2008 rating decision and assigned a 10 percent rating, effective August 6, 2008.  The 10 percent evaluation was assigned under Diagnostic Code 8045.

The regulations pertaining to Diagnostic Code 8045 were amended during the appeal period.  73 Fed. Reg. 54,693-54,706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693 (italics added).  Thus, these rating criteria do not apply to the Veteran's claim, since his claim was submitted in August 2008.  The Veteran could have his disability evaluated under the amended criteria if he requested consideration of his disability under this criteria.  The evidence does not show that the Veteran requested that his disability be evaluated under this amended criteria; however, in the May 2013 SSOC, the agency of original jurisdiction applied the amended criteria to the Veteran's claim.  The Board will follow suit, and will apply the amended criteria.

Under the former Diagnostic Code 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304.  

This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, DC 8045 (prior to 2008).  In other words, the former criteria under Diagnostic Code 8045 did not allow for a separate rating for subjective complaints (versus neurological disabilities, which would warrant a separate rating) following trauma to the brain.  

The amended criteria provide that residuals of TBI involve three main areas of dysfunction: (1) cognitive; (2) emotional/behavioral; and (3) physical and that such disability will be rated based upon the three main areas.  The criteria also provide that when there is a separate disability residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headaches, a separate rating may be assigned even if the symptoms are subjective.  

The primary disabilities that the Veteran has as a result of the service-connected TBI are headaches and tinnitus.  The Veteran has reported sleep issues, but he has attributed sleep issues to both TBI and PTSD.  Additionally, the Veteran has informed VA that he is being evaluated for sleep apnea.  Thus, there are other possible causes for the sleep issues.  Further, under the amended criteria, it provides that a separate disability rating may be granted for a residual with a distinct diagnosis that may be evaluated under another Diagnostic Code.  There is no Diagnostic Code that addresses sleep impairment as a separate disability, other than sleep apnea, the diagnosis of which has not been attributed to a service-connected disability.  Thus, the Board finds that consideration for a separate rating for sleep issues is not warranted.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013), a noncompensable rating is warranted when migraine headaches have less frequent attacks than those described under the 10 percent rating.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent is provided for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013), a 10 percent rating is warranted for tinnitus; this is the only evaluation available under this Diagnostic Code.

At the April 2013 TBI examination, the Veteran told the examiner that he has migraine headaches.  However, in reviewing the record, there is no competent evidence of a diagnosis of migraine headaches.  Specifically, although the Veteran has reported having headaches at various times during the appeal period, no medical professional has entered a diagnosis of "migraine headaches."  Regardless, for reasons that will be discussed more fully below, the Board will rate this subjective symptom under the amended criteria by analogy to migraine headaches.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for TBI under the former criteria.  Under the former Diagnostic Code 8045, no more than a 10 percent rating is assignable for the service-connected disability for subjective headaches.  Thus, the Veteran cannot receive a higher rating, as there is no competent evidence that the Veteran has a diagnosis of dementia.  

Considering the amended criteria, the Board finds that the Veteran cannot be rated for symptoms of "emotional behavior," as such behavior (PTSD) is rated under 38 C.F.R. § 4.130, as provided in the regulation.  The Board cannot, for the most part, evaluate the physical symptoms, as the Veteran failed to report to the neurological examination.  See Kowalski, 19 Vet. App. at 178 (claimant at risk of adverse adjudication based on incomplete and underdeveloped record).  However, there are two physical symptoms that have been attributed to the TBI, which are headaches and tinnitus.  Thus, the Board finds that the Veteran is entitled to separate ratings for headaches and tinnitus under the amended criteria.  The Veteran has specifically denied hearing loss, see April 2013 VA examination report, and thus there is no need to consider hearing loss as a physical disability.  The Board will address these separate ratings first and then address the evaluation of cognitive impairment.  

Headaches

As noted above, under the amended criteria, the Veteran may receive a separate rating for subjective symptoms as long as such symptoms can be evaluated under a separate Diagnostic Code and specifically lists migraine headaches.  The evidence shows that the Veteran has headaches, although the frequency of these headaches has changed throughout the appeal period.  For example, in February 2007, the Veteran denied having any headaches.  See VA outpatient treatment report.  In December 2008, he again denied having headaches.  See private medical record.  In July 2009, the Veteran reported headaches occurring almost daily.  See VA examination report.  In early December 2009, the Veteran reported having headaches seven times a week, lasting one to two hours.  Later in December 2009, he reported that his headaches were a minor symptom and that he would have headaches once a week.  See VA TBI examination report.  The Veteran denied having any other symptoms, such as photophobia, nausea, vomiting or aura.  He also stated that the course of the headache was stable and that it had not increased or decreased in severity or frequency.  In January 2010, the Veteran reported having morning headaches.  See VA treatment record.  In June 2012, the Veteran reported having headaches, but then denied headaches in August 2012.  See VA treatment records.  He reported daily headaches at the August 2012 hearing.  See transcript on page 23.  In April 2013, he reported headaches again.  See VA examination report. 

No medical professional has characterized the Veteran as having prostrating headaches, and the Veteran has not described having prostrating headaches.  In fact, at the August 2012 hearing, when asked if his headaches interfered with his performance at work, the Veteran responded that that since 2009, he had not called in sick to work.  See transcript on pages 23-24.  Regardless, the Veteran has a diagnosis of headaches, and thus the Board finds that a separate, noncompensable rating under Diagnostic Code 8100 is warranted.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  As noted, he has not described prostrating headaches and his treatment records do not show evidence of prostrating headaches.  A noncompensable rating is warranted when migraine headaches have less frequent attacks than those described under the 10 percent rating.  The severity of the Veteran's headaches is less than what is contemplated by the 10 percent rating, which is why the Board finds that he is entitled to a separate, noncompensable rating for the headaches under Diagnostic Code 8100.  Thus, a separate 0 percent rating, and no higher, is assigned as of September 23, 2008, under Diagnostic Code 8100.

Tinnitus

There are multiple records in the claims file where the Veteran reports tinnitus.  In the April 2013 VA examination report, the examiner specifically attributed tinnitus to the TBI.  Thus, a separate 10 percent rating is granted for tinnitus.  There is no higher evaluation available under Diagnostic Code 6260 and therefore an evaluation in excess of 10 percent is not warranted.




Cognitive Impairment

The evaluation of cognitive impairment contains 10 facets of TBI related to cognitive impairment and subjective symptoms.  The April 2013 VA examination report addressed all 10 facets and provided a description of the level of impairment for each facet.  Each facet is to be assigned a number ranging from 0 to 3 and a level 5, which is total impairment.  Zero (0) represents a normal finding.  When there is no "total" facet finding, the rater is to assign the overall percentage evaluation based on the level of the highest facet.  

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. 

A level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet based on the April 2013 examiner's finding of mild loss of memory.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In the April 2013 examination report, the examiner made a specific finding that there was no objective evidence of mild memory loss. 

A level of severity of "0" has been assigned for the Judgment facet based on the April 2013 examiner finding that the Veteran had normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "0" has been assigned for the Social interaction facet because the April 2013 examiner found that the Veteran's social interaction was routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the Orientation facet because the April 2013 examiner found that the Veteran was "always oriented to person, time, place, and situation."  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet because the April 2013 examiner found that the Veteran's motor activity was normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet because the April 2013 examiner found that the Veteran's visual spatial orientation was normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of a mild impairment.  

A level of severity of "0" has been assigned for the Subjective symptoms facet based on the April 2013 examination finding evidence of subjective symptoms that did not interfere with work.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. 

A level of severity of "0" has been assigned for the Neurobehavioral effects facet because the April 2013 examiner found that the Veteran had no neurobehavioral effects from the TBI.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
A level of severity of "0" has been assigned for the Communication facet because the April 2013 examiner found that the Veteran was able to communicate by spoken and written language and to comprehend both.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. 

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of :1," which was assigned for the memory facet.  Thus, an initial evaluation in excess of 10 percent for TBI under Diagnostic Code 8045 is not warranted.

Extraschedular Consideration and Conclusion

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's TBI symptomatology is contemplated by the applicable rating criteria both under the former and the amended criteria.  The Veteran's headaches are directly contemplated by both the former and the amended criteria.  The Veteran has tinnitus, which is contemplated by Diagnostic Code 6260.  Finally, the Veteran has mild memory impairment, and that is contemplated by the 10 percent rating based upon cognitive impairment under the amended criteria for TBI.  The Board has noted that the Veteran reported sleep issues, which could be found to be not contemplated by the rating criteria.  

Accepting that such symptoms are not contemplated by the rating criteria, the Board then considers the second step of the Thun analysis.  The evidence shows that the Veteran does not have marked interference with employment; as testified by the Veteran at the August 2012 hearing, he has not called in sick since 2009.  The evidence further shows the Veteran has not been hospitalized throughout the appeal period for any disability associated with TBI.  For these reasons, the Board finds that referral for consideration of an extraschedular rating for TBI is not warranted. 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that an initial evaluation of 10 percent under Diagnostic Code 8045 (under the former or the amended criteria) for the entire period is not warranted.  However, the evidence supports a separate 10 percent rating for tinnitus under Diagnostic Code 6260 and a separate noncompensable rating for headaches under Diagnostic Code 8100, by analogy.  To this extent, an increased rating has been granted.

2. PTSD 

Service connection for PTSD was granted in an April 2008 rating decision and assigned a 30 percent rating, effective January 14, 2008.  The Veteran appealed the evaluation assigned.  In a May 2013 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective January 14, 2008.  The issue before the Board is whether an initial evaluation in excess of 70 percent is warranted for PTSD. 

Under Diagnostic Codes 9411, which refers to the set of criteria under the General Rating Formula for Mental Disorders (General Formula), as set forth at 38 C.F.R. § 4.130, a 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).
The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is appropriate where there are A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  A GAF score of 71 to 80 indicates that if the examinee has symptoms, "they are transient and expectable reaction to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.  A GAF score of 81 to 90 indicates the examinee has "[a]bsent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members)."  Id.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD.  The VA examination reports and treatment records, the letter written by a private psychologist, and the written statements and testimony from the Veteran do not tend to show the level of impairment contemplated by the 100 percent evaluation.  Specifically, the Veteran has consistently denied delusions and hallucinations and homicidal and suicidal ideations throughout the entire appeal period.  The Veteran's thought processes have consistently been described as being logical and goal directed.  See March 2008, September 2008 and December 2009 VA examination reports; June 2008, January 2010 and December 2011 VA treatment records; but see August 2009 VA examination report (wherein examiner described minor impairment in thought processes).  In August 2008 and January 2010, the examiner described the Veteran as cooperative, polite and sincere.  Regarding the August 2009 finding of minor impairment in thought processes, such is not indicative of gross impairment in thought processes.  

No medical professional has described the Veteran as being a danger of hurting himself or others.  The Veteran himself has not indicated that he is a danger to himself or others.  As noted above, the Veteran has consistently denied both homicidal and suicidal ideations when asked.  Even when the Veteran complained of having a low self-esteem because of his being out of work, he did not report feeling suicidal.  See August 2009 VA examination report.  By December 2009, the Veteran had gotten a job and reported that his self-esteem had been bolstered by both finding a job and working on his education.  At the December 2009 VA examination, the examiner stated that the Veteran "vehemently denied any history of suicidal or homicidal ideations."  

There has been no evidence of grossly inappropriate behavior.  Based on the descriptions of the Veteran's symptoms in the medical records and the symptoms the Veteran reports experiencing, the Veteran's behavior is appropriate.  The December 2009 VA examiner specifically noted the Veteran did not exhibit any inappropriate behavior throughout the interview.  The Veteran is able to articulate his PTSD symptoms to medical professionals.  Examiners have described him as having excellent eye contact and being cooperative during evaluations.  See June 2008 and August 2008 VA treatment records; December 2009 VA examination report.  At the December 2009 VA examination, the Veteran described having a "fairly open expression of love, caring and warmth towards his wife and young children."  The Veteran also reported that he was making an effort to see his parents and sister more now that he had children.  The Veteran also reported that he played hockey with his friends on a weekly basis.  Further, the Veteran reported that his wife was concerned about his drinking and that he stopped drinking as a result, which tends to show that the Veteran's behavior is appropriate. 

The Board is aware that the Veteran has reported on several occasions that he felt detached from others and that his wife, at one point, was his only friend.  However, over time, the Veteran was able to feel connected to his wife and children, and develop friendships with those whom he works.  Additionally, the Veteran's feeling of detachment is not something that has been chronic.  For example, he described feeling detached from others in March 2008, but then in June 2008, only three months later, told the examiner he was not experiencing any difficulty in his marriage, job or social life.  In August 2008, he denied being emotionally or socially withdrawn.  As noted above, in December 2009, the Veteran described a happy home life with his wife and children.  Thus, the Veteran feeling detached from others is not an indication of total social impairment.  The Veteran was a stay-at-home dad for a period of time and stated he enjoyed taking care of his son (who, at that time, was his only child).  

The Veteran's hygiene has been described as excellent and well groomed, which is evidence against a finding that the Veteran has intermittent inability to perform activities of daily living.  See March 2008, September 2008 and August 2009 VA examination reports; June 2008, January 2010 and January 2011 VA treatment records.  The Veteran himself has not described the inability to perform such activities.  

The Veteran has consistently been described as being oriented to person, place and time.  While the Veteran reports some memory deficits, there has been no indication, even from statements and testimony from the Veteran, that he does not know the names of his close relatives.  He has affirmatively reported his past occupations (in the military) and his attempts at getting jobs and having jobs during the appeal period.  There is no evidence that the Veteran does not know his own name.  

Finally, when examiners have addressed the Veteran's social and/or occupational impairment, none of them have made a finding that the Veteran has either total social or total occupational impairment.  The GAF scores assigned during the appeal period have varied throughout the appeal: 50, 55, 85, 72, 52, 51, 76 and 49 (one time).  The GAF scores of 49 and 50 are associated with symptoms that fall under the 70 percent rating; however, it must be noted that the Veteran has not demonstrated such level of severity of symptoms during the appeal period.  See above discussion regarding the Veteran's thought processes, orientation, personal hygiene, relationships with his wife, children, family and friends and no evidence of any danger to self.  Thus, while these scores are not aligned with the Veteran's actual symptoms, they are aligned with the currently-assigned 70 percent rating.  To the extent that the scores contemplate no friends and unable to work, such symptoms have been contraindicated throughout the record.  There was a period of time where the Veteran as having difficulty finding a job, however, he attributed that to his lack of college degree.  See August 2009 VA examination report.  By December 2009, the Veteran had a job.

In the August 2012 letter from the private psychologist, he noted a worsening in the Veteran's symptoms.  The Board attempted to verify such description by requesting a new examination for the Veteran, as the last PTSD examination had been done in December 2009.  The Veteran failed to report to the examination.  Likewise, the Board also attempted to obtain relevant records from the private psychologist.  However, the Veteran did not provide VA with a release of information for those records nor did he provide VA with a copy of those record.  Therefore, the Board has only his VA treatment records to review and these records, from 2010 to 2013, do not corroborate the psychologist's allegation of a worsening of symptoms.  For example, in January 2010, the Veteran reported that his PTSD had resolved.  The healthcare provider described the Veteran as euthymic and assigned him a GAF score of 76.  In January 2011, the Veteran reported he was depression/anxiety free.  He was assigned a GAF score of 76.  In December 2011, the Veteran reported that his PTSD and depression were in remission and denied any mood disturbance.  The examiner agreed with the Veteran's statement and made a finding that the Veteran's PTSD was resolved.  He also described the Veteran as euthymic.  In June 2012, the Veteran reported he remained depression and anxiety free and enjoyed being a father.  The examiner assigned a GAF score of 76.  In April 2013, the Veteran underwent a depression screen, where he was asked if he had "Little interest or pleasure in doing things" and if he was "Feeling down, depressed, or hopeless."  The Veteran responded, "Not at all" to both questions, and the medical professional concluded the depression screen was negative.

The Board is aware that several healthcare providers have surmised that the Veteran is underreporting his symptoms, and this could have been what the Veteran was doing when he was seeing these VA professionals.  Regardless, the preponderance of the evidence is against a finding that the Veteran's PTSD causes total social and occupational impairment, as even in an underreported state he is able to maintain relations with his family, friends, and work.  Instead, the record shows that his reported symptoms of decreased concentration, feeling detached from others, sleep problems, mild memory loss, flashbacks, hypervigilance, low self-esteem, and other psychiatric symptoms, are more productive of occupational and social impairment with deficiencies in most areas.  Such level of impairment is contemplated by the currently assigned 70 percent rating.

The Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  However, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 30 percent evaluation from a 50 percent evaluation, it would be extremely ambiguous.  The Board is to consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause total occupational and social impairment for all the reasons stated above.  As such, the Board finds that a 100 percent evaluation rating is not warranted.

Extraschedular Consideration and Conclusion

With respect to the initial inquiry posed by Thun (as previously explained above), the above discussion reflects that the Veteran's PTSD symptomatology is contemplated by the applicable rating criteria.  The Veteran has described decreased concentration, feeling detached from others, sleep problems, mild memory loss, flashbacks, hypervigilance, low self-esteem, and other psychiatric symptoms.  These symptoms are directly contemplated by the rating criteria and are indicative of no more than a finding of occupational and social impairment with deficiencies in most areas, such as work, family, relations, judgment, thinking or mood.  In other words, such symptoms fall under the level of severity that the 70 percent rating contemplates.

Even if the Veteran suffers from any symptoms that are not contemplated by the rating criteria, and the Board then considers the second step of the Thun analysis, the evidence shows that he does not have marked interference with employment, as testified by the Veteran at the August 2012 hearing when he stated that he had not called in sick since 2009.  The evidence also shows that the Veteran has not been hospitalized throughout the appeal period for PTSD.  For these reasons, the Board finds that referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Rice

Lastly, the Veteran has had sporadic employment during the appeal period.  In October 2009, he submitted a formal application for a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).  (The evidence shows that he obtained a job in December 2009.)  In a June 2010 rating decision, the RO denied the claim for TDIU and the Veteran was notified of the decision.  He did not appeal it.  Since that time, the Veteran has been employed, and he has not stated that he cannot work due to his service-connected disabilities.  At the August 2012 hearing, the Veteran submitted a letter from a private psychologist, who noted that the Veteran was working.  The Veteran also testified that he worked part-time as an emergency medical technician and is a volunteer fireman.  He stated that he, by himself, earned approximately $15,000 per year in his salary, which is more than the poverty threshold for one person.  See http://www.census.gov/hhes/www/poverty/data/threshld/ (showing $11,720 as threshold for 2012 for one person).  The Veteran gave no indication at the hearing that he was unemployable due to his service-connected disabilities.  Again, he testified that he had not missed a day of work since 2009 due to either of his disabilities.  The Board finds that the matter of a TDIU rating is not raised by the record since the June 2010 rating decision, which denied the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for TBI is denied.

Entitlement to a separate, noncompensable rating for headaches, as being secondary to TBI, is granted.

Entitlement to a separate 10 percent rating for tinnitus, as being secondary to TBI, is granted.

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.



_____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


